Title: Enclosure: Account of a Sailor Calling himself Archibald Ross, 10 June 1790
From: Remsen, Henry
To: 


EnclosureAccount of a Sailor Calling himself Archibald Ross

Petersburgh June 10th.

On Thursday last came to this Town on his way to Charleston a Man, who says his Name is Archibald Ross, and gives the following account of himself: That about five Years ago he entered as Mate on board a Ship called Julius Cæsar, belonging to Philadelphia, commanded by Captain Squires, which was then lying at Charleston and about to sail to Calais in Spain: That after they had proceeded on their Voyage as far as the Western Islands, they were taken by two Algerine Vessels and carried to Algiers: That the third Day after their Arrival there, the whole of the Ship’s Company, which consisted of twenty two, including the Captain and himself, received Sentence of Slavery for Life: That part of them, vizt. John Henderson, John Wilkinson, John Woodrow, Archibald Kidd, James Cary, William Wells, Archibald Mc. Caleb, John Young, Luther Eldriken, Peter Stirling, John Mc. Callum, William Spiers and Martin Barr, were sent into the Country, and chained along side of Mules to work them; (This he says is the usual Manner in which they work their Slaves on Land) another of the Ship’s Company, William Woodrow, being a handsome young Man, was castrated and sent to the Seraglio to take care of the Women; the Remainder, vizt. Captain Squires, himself, John Smith, Archibald Deacon, William Jackson, David Smith, David Davis (Carpenter) and William Mc. Graw, were sent on board a Galley, and chained to the Oars: That Captain Squires died while in Slavery: That during their Confinement, those who were on board the Galley made several Attempts to make their Escape; but all proved fruitless, until about five Months ago, when a favorable Opportunity offered to clear themselves of their inhuman Masters; to effect this, they killed one or two of the Guard, confined the rest, seized upon a small Galley that was lying near the one they were in, and set sail for old Gibralter, where they arrived in a few Hours, and once more enjoyed their Liberty: But notwithstanding they had obtained this, they were without Cloathing, Provision, or Money to purchase them, and the only Way they had to raise Money was by selling the Galley they run away with. This was purchased by some Person residing there for 600 dollars; but who never paid them a Shilling for it, so that on their first Arrival in a Christian Country,  they experienced a Piece of Roguery that no Savage would exercise upon their distressed fellow Creatures. In this Situation they would have suffered very much if it had not been for the English Consul, who very kindly furnished them with some Necessaries, until an Opportunity offered to them to sail to their respective Friends. A Vessel being about to sail from Spain for Boston, himself and Archibald Deacon entered on board of her, and arrived there safe, where he left Archibald Deacon, and proceeded on in a Vessel bound to Fredericksburg, from which Place he came here on his Way to Charleston, where his Friends reside. The said Ross also informs, that he saw a Captain Henry Whiting belonging to Virginia in Slavery; and that it is generally supposed, the Turks have 4000 Christians in Slavery, amongst which are about 220 Sea-Captains.
